     Case 1:13-cr-00278-DAD-BAM Document 126 Filed 08/10/20 Page 1 of 3


1    Carolyn D. Phillips, #103045
     Attorney-At-Law
     P.O. Box 5622
2
     Fresno, California 93755-5722
     Telephone: (559)248-9833
3    Facsimile: (559) 248-9820

4    Attorney for Defendant ABEL MARTIN CARREON

5
                             IN THE UNITED STATES DISTRICT COURT
6
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
7

8
     UNITED STATES OF AMERICA,                          Case No. 1:13-cr-00278 DAD-BAM
9             Plaintiff,                               STIPULATION FOR EXPEDITED ORDER
                                                       TO DEFER SELF-SURRENDER FROM
10            v.                                       SEPTEMBER 1, 2020 TO FEBRUARY 3,
                                                       2021, DUE TO THE CORONAVIRUS
11   ABEL MARTIN CARREON,                              PANDEMIC

12          Defendant.
     _________________________________
13
        TO THE HONORABLE DALE A. DROZD, JUDGE OF THE UNITED STATES
14
     DISTRICT COURT FOR THE EASTERN DISTRICT OF CALIFORNIA:
15
            Each party by and through their respective counsel stipulate and agree that defendant
16
     Abel Carreon’s current self-surrender date of September 1, 2020 should be extended to
17   February 1, 2021 so that Mr. Carreon can avoid unnecessary health risks of incarceration

18   created by the COVID-19 public health crisis, and in light of his individual medical conditions.

19   As the Court is well aware, the rate of coronavirus infections in the BOP prison system as well

20   as California jails continue to pose serious health risks to inmates. Mr. Carreon’s age, 62, and

21   underlying health concerns, obesity, hypertension, and angina, places him among those with the

22   highest risk of death or serious illness from COVID-19.

23           EXPEDITED MOTION TO MODIFY SENTENCE FROM IMPRISONMENT
                               TO HOME DETENTION                                                        1
     Case 1:13-cr-00278-DAD-BAM Document 126 Filed 08/10/20 Page 2 of 3


1           This Court sentenced Mr. Carreon to thirty days of incarceration February 28, 2020 for a

     violation of supervision, failure to make restitution payments as directed. See ECF Doc. 103.
2
     Mr. Carreon is not in custody and is neither a danger to the community nor a flight risk.
3
     Additionally, Mr. Carreon continues to make monthly restitution payments. The hearing on Mr.
4
     Carreon’s appeal to the Department of Social Security is scheduled for October 8, 2020. At that
5
     time, it will be determined whether Mr. Carreon is eligible for Social Security disability. A
6
     positive decision will increase Mr. Carreon’s monthly income which will in turn allow Mr.
7
     Carreon to make higher restitution payments.
8
            Given the quickly approaching date of surrender, the parties request an expedited order
9    deferring Mr. Carreon’s surrender date from September 1, 2020 to February 1, 2021.

10   IT IS SO STIPULATED.

11   Dated: August 10, 2020                       Respectfully submitted,

12                                                /s/ Carolyn D. Phillips
                                                  Carolyn D. Phillips
13                                                Attorney for Defendant
                                                  ABEL CARREON
14
     Dated: August 10, 2020                       McGregor W. Scott
15                                                United States Attorney

16                                                By: /s/ Henry Carbajal
                                                  Assistant U.S. Attorney
17                                                Attorneys for Plaintiff
                                                  United States of America
18

19

20

21

22

23           EXPEDITED MOTION TO MODIFY SENTENCE FROM IMPRISONMENT
                               TO HOME DETENTION                                                      2
     Case 1:13-cr-00278-DAD-BAM Document 126 Filed 08/10/20 Page 3 of 3


1                                          FINDINGS AND ORDER

2
        IT IS SO FOUND AND ORDERED that due to the public health crisis of the COVID-19
3
     pandemic, and in light of Mr. Carreon’s individual medical conditions, defendant Abel Carreon’s
4
     surrender date of September 1, 2020 is extended to February 3, 2021. The defendant is ordered
5
     to self-surrender directly to the designated Bureau of Prisons facility on that date, at 2:00 p.m. If
6    a facility has not been designated, he is ordered to surrender to the United States Marshal for his

7    district at 3470 Twelfth Street, Room G122, in Riverside on the same date and time.

8
     IT IS SO ORDERED.
9
        Dated:     August 10, 2020
10                                                      UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23           EXPEDITED MOTION TO MODIFY SENTENCE FROM IMPRISONMENT
                               TO HOME DETENTION                                                         3
